Digitally signed by
                               Illinois Official Reports                       Reporter of Decisions
                                                                               Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                      Appellate Court                          Date: 2016.10.04
                                                                               11:02:10 -05'00'




                      People v. Sandoval-Carrillo, 2016 IL App (2d) 140332



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   GUSTAVO SANDOVAL-CARRILLO, Defendant-Appellant.



District & No.            Second District
                          Docket No. 2-14-0332

Filed                     May 24, 2016
Modified upon
denial of rehearing       July 12, 2016


Decision Under            Appeal from the Circuit Court of Kane County, No. 09-CF-638; the
Review                    Hon. Patricia Piper Golden and the Hon. James C. Hallock, Judges,
                          presiding.



Judgment                  Affirmed.



Counsel on                Michael J. Pelletier, Thomas A. Lilien, and Jack Hildebrand, all of
Appeal                    State Appellate Defender’s Office, of Elgin, for appellant.

                          Joseph H. McMahon, State’s Attorney, of St. Charles (Lawrence M.
                          Bauer and Mary Beth Burns, both of State’s Attorneys Appellate
                          Prosecutor’s Office, of counsel), for the People.



Panel                     JUSTICE JORGENSEN delivered the judgment of the court, with
                          opinion.
                          Justices Hutchinson and Zenoff concurred in the judgment and
                          opinion.
                                              OPINION

¶1       Defendant, Gustavo Sandoval-Carrillo, appeals the denial, after an evidentiary hearing, of
     his petition for relief under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West
     2010)). Defendant contends that (1) his conviction, on a guilty plea, of unlawful possession of
     more than 10 but not more than 30 grams of cannabis with the intent to deliver (720 ILCS
     550/5(c) (West 2008)), a Class 4 felony, is void, because the State never charged him by
     indictment or information, as required by statute (725 ILCS 5/111-2(a) (West 2008)); and (2)
     his guilty plea violated due process, as the trial court did not admonish him properly. We
     affirm.
¶2       On March 1, 2009, a police officer signed and filed a “Complaint for Preliminary Hearing.”
     Under the heading “COUNT 01,” the form stated, “JOHN A. BARSANTI, State’s Attorney of
     Kane County, charges that on or about February 28, 2009,” defendant committed unlawful
     possession of cannabis (720 ILCS 550/4(d) (West 2008)), a Class 4 felony, in that he
     knowingly and unlawfully possessed more than 30 grams but not more than 500 grams of a
     substance containing cannabis. On March 1, 2009, defendant appeared in court. In written
     orders, the trial court found probable cause for defendant’s warrantless arrest and detention; set
     bail at $5,000; and appointed the public defender to represent defendant. The third of these
     orders listed the State’s counsel as “Belshan.” On March 12, 2009, with defendant and the
     State both appearing by counsel, the court continued the cause to April 23, 2009. Also on that
     day, Paul Hendley entered his appearance as defendant’s attorney. The cause was continued by
     agreement several more times.
¶3       On September 1, 2009, the trial court held a hearing at which the parties presented an
     agreement. Defendant would plead guilty to a count of unlawful possession of cannabis with
     intent to deliver, a Class 4 felony, so that he would be eligible to receive special first-offender
     probation under section 10 of the Cannabis Control Act (720 ILCS 550/10 (West 2008)).
     Hendley noted that, under “710 probation,” defendant’s compliance with the conditions of his
     24-month probation would result in his discharge and the dismissal of the charge. See 720
     ILCS 550/10(f) (West 2008). The assistant State’s Attorney then handwrote changes to the
     “Complaint for Preliminary Hearing,” initialed and dated them, and signed the form. The judge
     admonished defendant, heard the factual basis for the charge, accepted defendant’s guilty plea,
     and imposed 24 months’ first-offender probation as agreed.
¶4       On July 13, 2010, defendant, through counsel, filed his petition under the Act, supported by
     his affidavit and other documents. It alleged as follows. Originally, police officers stopped
     defendant’s car and asked him to sign what they called a “ ‘warning.’ ” Because defendant
     spoke little English, he did not realize that the form actually gave consent to search his car. The
     search uncovered alleged cannabis, and defendant was arrested and charged. Later, he
     contacted Hendley, who took his case. During their first meeting, defendant told Hendley that
     he was an immigrant and wanted to know how the case would affect his immigration status.
     Hendley repeatedly assured him that although the charge was a felony he would resolve it in a
     way that would not endanger defendant’s status.
¶5       The petition alleged further as follows. On September 1, 2009, Hendley met with
     defendant and told him that, if he pleaded guilty, he would not get a conviction and thus would
     have no problems with his immigration status; if he went to trial, he would surely lose and go
     to prison. Relying on Hendley’s advice, defendant agreed to plead guilty and Hendley agreed

                                                  -2-
     to allow the charge to be amended from simple possession to possession with intent to deliver,
     so that defendant was eligible for 710 probation. Hendley should have known that, under
     immigration law, a guilty plea to any drug offense is considered a conviction and grounds for
     deportation with no possibility of a waiver. During the plea hearing, the court told defendant
     that he was being placed on special probation and that, if he complied with all the conditions,
     no judgment of conviction would be entered on his record. The court also advised him that, if
     he was not a United States citizen and was “convicted” of the charge, he could face
     immigration consequences. Thus, the court apparently confirmed Hendley’s assurance that
     successfully completing 710 probation would not result in a conviction and thus would not
     result in deportation. Based on these assurances, defendant agreed to the proposed plea.
¶6       The petition alleged further as follows. Sometime after entering his plea, defendant learned
     that he had pleaded guilty to “a more serious charge, which was not a misdemeanor.” Also,
     because it was a drug charge, defendant was “quickly picked up by the United States
     Department of Homeland Security” and summarily deported. Defendant’s family contacted
     Hendley for an explanation; he said that the judge must have mistakenly entered a conviction
     on defendant’s record.
¶7       The petition contended that Hendley “clearly and tragically misinformed” defendant about
     the immigration consequences of his plea. The trial court’s admonishments “only added to the
     misinformation that resulted in [defendant] entering a plea of guilty that was clearly based on
     erroneous information and thus [his] plea of guilty was not knowingly or voluntarily made and
     was made in violation of his right to effective assistance of counsel as well as his
     [constitutional] right to due process of law.” Hendley’s advice was unreasonable and
     prejudicial. The petition concluded, “[D]efense counsel’s erroneous advice to [defendant]
     about the immigration consequences of pleading guilty coupled with the court’s advise [sic]
     about how this plea would not result in a conviction caused [defendant’s] plea to be made in
     violation of his right to effective assistance of counsel and in violation of his rights to due
     process of law under the Illinois and United States Constitution [sic].” (Emphasis in original.)
¶8       The trial court advanced the petition to the second stage under the Act. The State moved to
     dismiss the petition, contending that it did not make a substantial showing that Hendley had
     rendered ineffective assistance. Defendant filed a response in which he argued that Hendley
     had ignored well-settled federal law that made defendant’s guilty plea grounds for summary
     deportation. The response did not assert that the petition had made a substantial showing that
     the trial court’s admonishments denied defendant due process; the response did not mention
     the admonishments at all. The trial court denied the motion to dismiss, advanced the petition to
     the final stage under the Act, and held an evidentiary hearing.
¶9       Defendant’s affidavit from his petition was admitted into evidence. Testifying at the
     hearing were Josefina Villa, who was present and acted as translator during defendant’s
     discussion with Hendley immediately before the guilty-plea hearing; Hendley; and Irma
     Sandoval, defendant’s wife. The trial court, crediting Hendley’s testimony and generally
     discrediting Villa, Sandoval, and defendant, found that Hendley had repeatedly tried, without
     success, to negotiate a reduction in the charge from a felony to a misdemeanor. Contrary to
     what Villa testified, the court found that Hendley never told defendant that he could face a
     25-year sentence (that term far exceeding the maximum); Hendley never assured defendant
     that, if he pleaded guilty, he would have no immigration problems; Hendley advised defendant
     more than once to consult an immigration lawyer; immediately before the guilty-plea hearing,

                                                -3-
       Hendley explained to defendant the consequences of pleading guilty; and, at that time,
       Hendley told defendant that a guilty plea could result in deportation and that the judge would
       tell him the same thing.
¶ 10        After the hearing, the parties submitted detailed written closing arguments. In his
       argument, defendant contended that he had proved that Hendley had rendered ineffective
       assistance, because (1) the evidence showed that Hendley did not understand, or advise
       defendant properly of, the immigration consequences of his plea to possession with intent to
       deliver, and (2) he had had a good chance of prevailing on a motion to suppress evidence.
       Defendant did not contend separately that the trial court’s admonishments, in themselves,
       denied him due process. In arguing that Hendley had performed ineffectively, defendant
       asserted that the evidence showed that, during the guilty-plea hearing, Hendley failed to inform
       the court that he had advised defendant of the possibility of deportation. The argument
       continued, “The judge did advised [sic] [defendant] that a conviction for a felony could have
       adverse immigration consequences. That advice only lulled [defendant] into a false sense of
       security because he had been told by Mr. Hendley that he was not going to have a conviction
       on his record.” No other reference to the admonishments appears in the argument.
¶ 11        The State’s argument concentrated on the claim that Hendley was ineffective. It asserted
       that (1) Hendley had warned defendant that deportation was a possible consequence of his plea
       and (2) the trial court properly admonished defendant that deportation was a possible
       consequence of his plea, and defendant stated that he was satisfied with the explanation.
¶ 12        The trial court held that defendant had failed to prove his ineffective-assistance claim
       because he had not shown prejudice. Notably, although his plea of guilty to the amended
       charge did not prevent his deportation, there had been no evidence of what would have
       happened had he chosen otherwise, such as by pleading guilty to the original charge (also a
       felony drug offense) or going to trial against a strong State case. The court did not address
       whether the admonishments at the guilty-plea hearing were deficient. The court denied
       defendant’s petition. Defendant did not move to reconsider or request a ruling on any claim
       that the admonishments had violated his constitutional rights. He timely appealed.
¶ 13        The State contends that defendant lacked standing to petition under the Act, because, on
       July 13, 2010, he was no longer “imprisoned in the penitentiary,” having been deported from
       the United States. See 725 ILCS 5/122-1(a) (West 2010) (“Any person imprisoned in the
       penitentiary” may institute proceedings under the Act). The State concedes that a person who
       is on probation for a felony has standing to file a petition under the Act (People v. Carrera, 239
Ill. 2d 241, 245-46 (2010)) and that, on July 13, 2010, defendant’s term of probation had not
       expired. Nonetheless, the State argues, when he filed his petition, defendant had been deported
       by the federal government, and thus his liberty had not been “curtailed to a degree by the
       state.” Id. at 246.
¶ 14        Defendant responds in part that his first claim, that his conviction is void for want of
       jurisdiction, is properly before this court regardless of his standing to petition under the Act.
       We agree. In People v. Vasquez, 2013 IL App (2d) 120344, we held that a defendant who had
       filed a petition under the Act after he had completed his sentence was not barred from
       appealing and raising, for the first time, a claim for a monetary sentencing credit. We explained
       that the defendant’s lack of standing had not deprived the trial court of subject-matter
       jurisdiction. Id. ¶¶ 16-17. Because an application for a monetary credit may be made at any
       time, including on appeal from the denial of postconviction relief (People v. Caballero, 228 Ill.

                                                   -4-
       2d 79, 83, 88 (2008)), we could decide the claim, as the defendant’s appeal from the dismissal
       of the petition was properly before us. Vasquez, 2013 IL App (2d) 120344, ¶ 17. 1 Thus,
       defendant’s claim that his conviction is void is properly before us, as a voidness argument may
       be raised at any time if the proceeding is properly before the court (People v. Flowers, 208 Ill.
2d 291, 308 (2003)). Defendant’s alleged lack of standing did not deprive the trial court of
       jurisdiction, and thus his appeal is properly before us.
¶ 15        Further, we hold that neither defendant’s first claim nor his second claim, that he was
       denied due process when the trial court did not admonish him properly, was barred by lack of
       standing. The State relies on a supreme court opinion holding only that, if a petitioner has
       already completed his sentence, he does not acquire standing under the Act merely because he
       faces deportation or has been deported. See Carrera, 239 Ill. 2d at 246. In Carrera, the court
       explained that the defendant had fully served his Illinois sentence and that any restraint on his
       liberty resulting from the act of a federal agency not under the control of Illinois courts did not
       make him “imprisoned” (725 ILCS 5/122-1(a) (West 2006)) within the meaning of the Act.
       Carrera, 239 Ill. 2d at 253; see People v. Rajagopal, 381 Ill. App. 3d 326, 331 (2008).
       Carrera’s rule is thus within the established principle that, if a petitioner has fully served his
       Illinois sentence, he lacks standing to petition under the Act. See Carrera, 239 Ill. 2d at 246;
       People v. Martin-Trigona, 111 Ill. 2d 295, 300 (1986).
¶ 16        The State would stretch this established principle to a petitioner whose sentence has not
       expired when he files his action. We are dubious of any such extension without a clearer signal
       from the supreme court that it would be proper. Thus, we reject the State’s standing argument.
¶ 17        We turn to defendant’s first claim: that his conviction is void because the trial court never
       obtained jurisdiction over the case. Defendant phrases his argument in terms of subject-matter
       jurisdiction, but he also relies on authority addressing when the failure to follow the statutory
       commands for filing charges deprives the trial court of personal jurisdiction over a party.
       Therefore, out of caution and to resolve any questions about any defects in either type of
       jurisdiction, we address whether the alleged defect in the proceedings deprived the trial court
       of subject-matter jurisdiction or personal jurisdiction over either party.
¶ 18        Defendant argues that, because by statute a felony prosecution must be commenced by the
       State’s Attorney via the filing of an indictment or information, the “complaint for preliminary
       hearing” that the police officer filed, apparently without the direction, knowledge, or
       acquiescence of the State’s Attorney’s office, never invoked the trial court’s jurisdiction.
       Defendant contends that this failure to charge him as required meant that the trial court was
       never presented with a justiciable matter and thus never acquired subject-matter jurisdiction.
       Defendant’s argument presupposes that a proper charging instrument is a prerequisite to the
       trial court’s subject-matter jurisdiction. The State responds in part that the trial court’s
       subject-matter jurisdiction was created by the Illinois Constitution, which gives trial courts
       jurisdiction over all justiciable matters (Ill. Const. 1970, art. VI, § 9), and that the filing of a
       proper indictment or information was not needed to create a justiciable matter. The State also
       responds that, by signing the amended complaint, the assistant State’s Attorney satisfied the
       statute.

           1
            We elected not to follow an opinion to the contrary (People v. Vinokur, 2011 IL App (1st) 090798,
       ¶ 18), explaining that that opinion improperly conflated standing and subject-matter jurisdiction.
       Vasquez, 2013 IL App (2d) 120344, ¶ 21.

                                                     -5-
¶ 19       Defendant is correct that, under the law at the pertinent time, “All prosecutions of felonies
       shall be by information or indictment.” 725 ILCS 5/111-2(a) (West 2008). However, it does
       not follow that the alleged failure to follow the statute deprived the trial court of subject-matter
       jurisdiction. In contending that it did, defendant relies solely on a 44-year-old opinion of the
       appellate court, People v. Allen, 8 Ill. App. 3d 176 (1972). There, the court did hold that an
       indictment that did not state or describe an actual offense (see Ill. Rev. Stat. 1969, ch. 38,
       § 111-3) deprived the trial court of subject-matter jurisdiction, for which a “valid charge” was
       a prerequisite. Allen, 8 Ill. App. 3d at 178.
¶ 20       Allen is distinguishable–and more fundamentally, it has long since ceased to be good law.
       Here, the “Complaint for Preliminary Hearing” did state an actual offense, possession of more
       than 10 but not more than 30 grams of a substance containing cocaine. More important,
       although it does not appear that Allen has been explicitly overruled or disapproved, it has been
       the law for many years that a trial court’s subject-matter jurisdiction, which is “ ‘the power of a
       court to hear and determine cases of the general class to which the proceeding in question
       belongs’ ” (People v. Hughes, 2012 IL 112817, ¶ 20 (quoting Belleville Toyota, Inc. v. Toyota
       Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334 (2002))), does not flow from the validity of a
       charge but from our state constitution. Id. ¶ 21. Thus, as our supreme court held 20 years ago
       (in a case that neither party cites), the fact that a defendant was never properly charged does not
       deprive the trial court of jurisdiction. People v. Benitez, 169 Ill. 2d 245, 255-56 (1996); see
       People v. Gilmore, 63 Ill. 2d 23, 26 (1976).
¶ 21       There can be no question that here the trial court had subject-matter jurisdiction over this
       case, as it had the authority to decide the general class of cases to which this one belonged and
       it was presented with a “ ‘justiciable matter,’ ” i.e., “ ‘a controversy appropriate for review by
       the court, in that it is definite and concrete, as opposed to hypothetical or moot, touching upon
       the legal relations of parties having adverse legal interests.’ ” Hughes, 2012 IL 112817, ¶ 20
       (quoting Belleville Toyota, 199 Ill. 2d at 335). Thus, we reject defendant’s argument that his
       guilty plea to the amended charge is void for lack of subject-matter jurisdiction in the trial
       court.
¶ 22       We turn to whether the judgment is void for want of personal jurisdiction. There is case
       authority holding criminal proceedings void for failing to follow the statutory requirement that
       every felony prosecution be commenced by the filing of either an indictment or an information
       by the State’s Attorney. We conclude, however, that these cases are distinguishable, because,
       in this case, the State’s Attorney did indeed file an information against defendant.
¶ 23       In People v. Pankey, 94 Ill. 2d 12 (1983), the trial court dismissed, on double-jeopardy
       grounds, an information charging the defendant with aggravated battery. Id. at 12-13. In the
       original proceeding on which the dismissal was based, a municipal law-enforcement officer
       had arrested the defendant and issued a traffic complaint that purportedly charged him with
       aggravated battery, a felony. Id. at 13. Per the complaint, the defendant appeared in court the
       next day, but no representative of the State’s Attorney’s office appeared. The defendant
       pleaded guilty to aggravated battery and was fined. Id.
¶ 24       The following day, the State’s Attorney’s office filed the information, and the defendant
       moved to dismiss the charge. In response, the State contended that the first judgment was void,
       because, by statute, a felony prosecution could be initiated only by information or indictment
       and only by the State’s Attorney. Id. at 14. Finding inapplicable an exception for when the
       defendant procured the unauthorized prosecution with the intent to avoid the sentence that

                                                    -6-
       might otherwise be imposed (id.; see Ill. Rev. Stat. 1979, ch. 38, § 3-4(d)(2)), the trial court
       agreed with the defendant and dismissed the charge. The appellate court affirmed. Pankey, 94
Ill. 2d at 14-15.
¶ 25        The supreme court reversed, holding that double jeopardy did not bar the prosecution by
       information, because the original proceeding had been void for lack of jurisdiction of the State.
       The court’s plurality opinion reasoned as follows. Noting that all criminal actions must be
       commenced and prosecuted by the State’s Attorney’s office (id. at 16; see Ill. Rev. Stat. 1979,
       ch. 14, ¶ 5(1)) and that all prosecutions of felonies must be by information or indictment
       (Pankey, 94 Ill. 2d at 17; see Ill. Rev. Stat. 1979, ch. 38, § 111-2(a)), the plurality explained
       that, although the trial court had “had [subject-matter] jurisdiction of an aggravated-battery
       offense, it had no authority to accept a plea of guilty to aggravated battery and enter judgment
       thereon where no such charge was before the court.” Pankey, 94 Ill. 2d at 17.
¶ 26        The crucial consideration was that, although the defendant had not acted in bad faith in the
       first proceeding, the record showed that, when he entered his guilty plea, “[n]either the State’s
       Attorney nor his assistant initiated any such prosecution on that date” (id.) and the State’s
       Attorney neither knew of nor acquiesced in “any such proceeding in the name of the People”
       (id. at 17-18). The police officer had had no authority to assume the role of the State’s
       Attorney’s office. Id. at 18. Therefore, “the State’s Attorney [having] neither appeared nor
       acquiesced in the officer’s action, it could not be said that the [trial] court ever acquired
       jurisdiction over the State in the original proceeding.” Id. at 19. The plurality thus held that
       double jeopardy did not bar the information. Id. at 19-20. One justice concurred specially,
       agreeing with the plurality’s reasoning but also concluding that, in the original proceeding, the
       trial court had never acquired subject-matter jurisdiction. Id. at 21 (Moran, J., specially
       concurring).
¶ 27        In People v. Rolland, 221 Ill. App. 3d 195 (1991), on the evening of November 18, 1989
       (or the morning of the next day), a state trooper arrested the defendant and issued him a citation
       charging him with the misdemeanor battery of the victim and setting an appearance date of
       December 20, 1989. On November 20, 1989, the trooper filed a verified complaint. Id. at 196.
       The victim’s condition soon deteriorated, and the State’s Attorney’s office decided to dismiss
       the misdemeanor charge and file felony charges against the defendant. Before it could do so,
       however, on December 20, 1989, the defendant appeared in court and was told that no new
       charges had been filed against him. Shortly afterward, a deputy sheriff who routinely filled out
       guilty-plea forms asked the defendant what he wanted to do; the defendant said that he would
       plead guilty and pay the fine that the deputy sheriff had suggested. The court accepted his plea
       and imposed the fine. Id. at 197.
¶ 28        A month later, the State moved to vacate the judgment. The trial court granted the motion;
       the State dismissed the misdemeanor charge and indicted the defendant on the felony charges;
       the defendant moved to dismiss the charges, based on double jeopardy; and the trial court
       granted the motion. Id. The State appealed. Id. at 196.
¶ 29        The appellate court affirmed. Although the State argued that the judgment on the guilty
       plea was void, the court accepted the trial court’s finding that the deputy sheriff had acted with
       the State’s Attorney’s “implied authority,” meaning that the judgment was not void under
       Pankey. Id. The court noted that the State’s Attorney’s office had long known about and
       acquiesced in the deputy sheriff’s conduct in “handl[ing] dockets.” Id. Therefore, double
       jeopardy had attached, and the felony prosecution was barred. Id. at 199.

                                                   -7-
¶ 30       The present case differs from both Pankey and Rolland, but, for our purposes, these
       opinions militate in favor of holding that the judgment is not void. We note that, unlike in both
       Pankey and Rolland, it is defendant who requests that the judgment be held void, even though
       he must rely on authority setting out when the State may obtain a vacatur of a judgment on the
       ground that the trial court never acquired jurisdiction over it. (Defendant cannot maintain that
       the trial court never obtained personal jurisdiction over him, as he appeared before it. See
       People v. Raczkowski, 359 Ill. App. 3d 494, 498 (2005).)
¶ 31       Leaving aside this potential problem, we see a much more obvious and straightforward
       one: unlike in Pankey, but similar to Rolland, the State here knew about and acquiesced in the
       proceeding. Although it did so after the officer filed his complaint for a preliminary hearing,
       instead of before, there is no doubt that, when defendant entered his guilty plea, the State had
       fully ratified and authorized the prosecution and accepted the consequences thereof.
¶ 32       Here, the officer filed the complaint, which, by itself, would have been insufficient to
       commence a felony prosecution, absent some evidence that the State had known of and
       acquiesced in the action. However, when defendant appeared in court, the assistant State’s
       Attorney amended the complaint and initialed the changes. The trial court then proceeded to
       hold a preliminary hearing and the cause proceeded.
¶ 33       This case is thus unlike Pankey, the holding of which rested on the undisputed fact that,
       before the defendant entered his plea, the State’s Attorney’s office had neither known about
       nor acquiesced in the proceedings. Here, the assistant State’s Attorney did participate and
       acquiesce in the proceedings before the defendant pleaded guilty: she amended the complaint
       and proffered the plea agreement to the court. Moreover, the State’s Attorney’s office
       participated in the negotiations that culminated in the plea agreement. Thus, insofar as
       defendant may raise the alleged failure of the trial court to obtain personal jurisdiction over the
       State as a ground to void the judgment against him, Pankey does not help him.
¶ 34       In this respect, this case is much closer to Rolland, in which the State knew about and
       acquiesced in the proceedings that were commenced by the officer’s filing the complaint. In
       Rolland, knowledge and acquiescence were inferable from the practices of the State’s
       Attorney’s office before the officer acted. Here, knowledge and acquiescence were directly
       proved by the actions of the State’s Attorney’s office after the officer filed the complaint. In
       both instances, however, the State’s Attorney’s office knew of and approved the proceedings
       before the defendant pleaded guilty and the trial court entered judgment.
¶ 35       We recognize that Rolland differs from this case in one potentially crucial respect: there,
       the charge was a misdemeanor, which could be brought by a complaint, whereas here, the
       charge was a felony, which required the filing of an indictment or information by the State’s
       Attorney. Although the statute does require the filing of an indictment or “information,” it does
       not define the latter term. Nonetheless, it has long-accepted definitions: “a formal presentation
       of a criminal charge against a person by the State’s attorney [sic] instead of by a grand jury”
       (People v. Gahagan, 368 Ill. 475, 478 (1938); see also People v. Kizer, 365 Ill. App. 3d 949,
       955 (2006)); and “ ‘a charge of a crime filed in the office of the clerk of a court by the proper
       law officer of the government’ ” (People ex rel. Lyman v. Smith, 352 Ill. 496, 499 (1933)
       (quoting Samuel T. Spear, The Law of Extradition, International and Inter-state 363 (3d ed.
       1885)).
¶ 36       These definitions differ slightly but are entirely consistent and straightforward. They
       establish that defendant was indeed charged by information, albeit not at the earliest possible

                                                    -8-
       moment. When the assistant State’s Attorney presented the trial court with the amended
       “complaint for a preliminary hearing,” initialed by her as the agent of the State’s Attorney, she
       filed an “information” and thus properly commenced the prosecution. Therefore, defendant
       was prosecuted in accordance with the applicable statute and the judgment was not void for
       want of personal jurisdiction. We have already held that the judgment was not void for want of
       subject-matter jurisdiction. Thus, defendant’s first claim of error fails.
¶ 37       Having held that the amended complaint sufficed as an “information” on which to proceed
       with a felony prosecution, we note that this was obviously not the best practice. We urge more
       careful and straightforward compliance with the required procedures in the future, so as to
       avoid the difficulties involved in a case such as this.
¶ 38       We turn to defendant’s second claim of error: that the trial court erred in denying his
       petition’s contention that the trial court in the criminal proceeding denied him due process and
       rendered his plea involuntary by admonishing him incorrectly about the possible immigration
       consequences of his decision.
¶ 39       The State argues that defendant has forfeited this claim by failing to raise it in his petition.
       See 725 ILCS 5/122-3 (West 2010) (claim not raised in original or amended petition is
       forfeited); People v. Jones, 211 Ill. 2d 140, 148 (2004) (foregoing provision bars raising claim
       for first time on appeal). Defendant responds that he did raise this claim in his petition. He cites
       the passage in the petition asserting that the trial court’s admonishments “only added to the
       misinformation that resulted in [defendant] entering a plea of guilty that was clearly based on
       erroneous information and thus [his] plea of guilty was not knowingly or voluntarily made.”
¶ 40       We conclude that, if, arguendo, defendant’s petition raised a separate claim that the trial
       court’s admonishments violated his constitutional rights, he abandoned that claim. In opposing
       the State’s motion to dismiss, defendant’s response did not mention this potential claim at all.
       At the third stage of the proceedings, his written argument referred to the admonishments
       briefly, but only to support his contention that Hendley’s allegedly deficient representation
       prejudiced him. The trial court’s detailed ruling denying the petition did not address whether
       the admonishments in themselves violated defendant’s constitutional rights; defendant did not
       move to reconsider the judgment or otherwise request the trial court to rule on this purported
       issue. Under these circumstances, defendant abandoned any separate claim based on the
       admonishments. See generally Morawicz v. Hynes, 401 Ill. App. 3d 142, 147 (2010); Mortgage
       Electronic Systems v. Gipson, 379 Ill. App. 3d 622, 628 (2008). Defendant having seen no need
       to pursue this claim at the trial level, we shall not address it here. We say only that, even if the
       issue had been raised, the record belies defendant’s argument. The trial court did admonish
       defendant that a plea of guilty could result in deportation. There was no incorrect or improper
       admonishment, and thus the abandoned claim was not meritorious and the failure to argue this
       claim was not unreasonable assistance of postconviction counsel.
¶ 41       For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed. As
       part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for
       this appeal. 55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill. 2d 166, 179
       (1978).

¶ 42      Affirmed.



                                                    -9-